DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–6 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0259136 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrode body that is present inside the cell of claim 5 must be shown or the feature(s) canceled from the claim(s). Paragraph [0026] indicates the electrode body is not illustrated in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
FIGS. 1–8, 10, and 11 are not at least 0.32 cm (1/8 inch) in height (e.g., the lowercase letters of the reference characters). Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RESTRAINING MEMBER FOR BATTERY CELL STACK WITH PLATE BODY HAVING NARROW CENTER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "plate fixing portions that are formed to be continue to … the plate body portion." The phrase "to be continue to" is unclear. Is the limitation "plate fixing portions that are formed to be continue to … the plate body portion" intended to indicate plate fixing portions that are formed to continue to the plate body portion?
Claims 2 and 3 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2 and 3 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "an upper surface and a lower surface that face each other in the first direction." Claim 1, which claim 4 is indirectly dependent, recites the limitations "play body portions that face with the cell stack when viewed in a first direction orthogonal to a stacking direction of the cell stack" and "a width of the plate body portion in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction 
Claim 4 recites the limitation "a left surface and a right surface that face each other in the second direction." Claim 1, which claim 4 is indirectly dependent, recites the limitations "play body portions that face with the cell stack when viewed in a first direction orthogonal to a stacking direction of the cell stack" and "a width of the plate body portion in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction orthogonal to the stacking direction and the first direction." As illustrated in FIG. 4, the second direction of claim 1 is an up-down direction (e.g., [0065]). As illustrated in FIG. 3, the first direction of claim 1 is a left-right direction (e.g., [0063]). However, claim 4 indicates the second direction to be a left-right direction, which contradicts the first direction of claim 1. Therefore, the second direction of claim 4 is unclear.
Claim 4 recites the limitation "a length of the step portion in the stacking direction is narrower on an upper side than that on a lower side." It is unclear what the term "that" is referring.
Claim 5 recites the limitation "a height of the end member." Claim 4, which claim 5 is directly dependent, recites the limitation "a height of the end member." It is unclear if "a height of the end member" recited in claim 5 is further limiting "a height of the end member" recited in claim 4.
Claim 6 recites the limitation "an upper surface and a lower surface that face each other in the first direction." Claim 1, which claim 6 is indirectly dependent, recites the limitations "play body portions that face with the cell stack when viewed in a first direction orthogonal to a stacking direction of the cell stack" and "a width of the plate body portion in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction orthogonal to the stacking direction and the first direction." As illustrated in FIG. 4, the second direction of claim 1 is an up-down direction (e.g., [0065]). As illustrated in FIG. 3, the first direction of claim 1 is a left-right direction (e.g., [0063]). However, claim 6 indicates the first direction to be an up-down direction, which contradicts the first direction of claim 1. Therefore, the first direction of claim 6 is unclear.
Claim 6 recites the limitation "a left surface and a right surface that face each other in the second direction." Claim 1, which claim 6 is indirectly dependent, recites the limitations "play body portions that face with the cell stack when viewed in a first direction orthogonal to a stacking direction of the cell stack" and "a width of the plate body portion in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction orthogonal to the stacking direction and the first direction." As illustrated in FIG. 4, the second direction of claim 1 is an up-down direction (e.g., [0065]). As illustrated in FIG. 3, the first direction of claim 1 is a left-right direction (e.g., [0063]). However, claim 6 indicates the second direction to be a left-right direction, which contradicts the first direction of claim 1. Therefore, the second direction of claim 6 is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 2013/0183571 A1, hereinafter Miyazaki).
Regarding claim 1, Miyazaki discloses a restraining member (4) that restrains a cell stack (10) in which a plurality of cells (1) are stacked (FIG. 4, [0054]), comprising:
a pair of restraining plates (4) having a plate-like shape (FIG. 4, [0054]),
wherein the restraining plate (4) includes plate body portions (4A) that face with the cell stack (10) when viewed in a first direction orthogonal to a stacking direction of the cell stack (10, [0054]); and
wherein the restraining plate (4) further includes plate fixing portions (4X) that are formed to be continue to and integrated with the plate body portion (4A, [0065]),
the plate fixing portions (4X) face with end members (3) disposed on both ends of the cell stack (10) in the stacking direction (FIG. 3, [0054]), and
the plate fixing portions (4X) are fixed to the end members (3, [0068]); and
a width of the plate body portion (4A) in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction orthogonal to the stacking direction and the first direction (FIG. 4, [0065]).
claim 2, Miyazaki discloses all claim limitations set forth above and further discloses a restraining member:
wherein the plate body portion (4A) is curved such that the width becomes narrower from the both end portions toward the center portion (FIG. 4, [0065]).
Regarding claim 3, Miyazaki discloses all claim limitations set forth above and further discloses a restraining member:
wherein the both end portions have step portions in which the widths become narrower toward the center portion in the stacking direction (FIG. 4, [0065]).
Regarding claim 4, Miyazaki discloses all claim limitations set forth above and further discloses a restraining member, wherein the cell stack (10) includes:
a front surface and a rear surface that face with each other in the stacking direction (FIG. 4, [0054]);
an upper surface and a lower surface that face with each other in the first direction (FIG. 4, [0054]); and
a left surface and a right surface that face with each other in the second direction (FIG. 4, [0054]);
the cell (1) has a square shape of a hexahedron and is formed by welding a lid member (12) forming the upper surface of the cell stack (10) to a bottomed cylindrical cell body (11, [0056]);
a height of the end member (3) is lower than a height of the cell (FIG. 7, ;
a swelling portion (21) that swells in the stacking direction is provided in an upper portion of the end member (3, [0063]); and
a length of the step portion in the stacking direction is narrower on an upper side than that on a lower side (FIG. 6, [0068]).
Regarding claim 5, Miyazaki discloses all claim limitations set forth above and further discloses a restraining member:
wherein a height of the end member (3) is higher than a height of an electrode body that is present inside the cell (1, [0055]).
Regarding claim 6, Miyazaki discloses all claim limitations set forth above and further discloses a restraining member, wherein the cell stack (10) includes:
a front surface and a rear surface that face with each other in the stacking direction (FIG. 4, [0054]);
an upper surface and a lower surface that face with each other in the first direction (FIG. 4, [0054]); and
a left surface and a right surface that face with each other in the second direction (FIG. 4, [0054]);
the cell (1) has a square shape of a hexahedron and is formed by welding a lid member (12) forming the upper surface of the cell stack (10) to a bottomed cylindrical cell body (11, [0056]);
a height of the end member (3) is lower than a height of the cell (FIG. 7, ;
a swelling portion (21) that swells in the stacking direction is provided in an upper portion of the end member (3, [0063]); and
in the plate body portion (4A), in the first direction, a center of the width of the center portion is positioned above centers of the widths of the both end portions (FIG. 4, [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada (US 2012/0141855 A1) discloses a restraining member (4) that restrains a cell stack (5) in which a plurality of cells (1) are stacked (FIG. 3, [0063]), comprising a pair of restraining plates (4) having a plate-like shape (FIG. 4, [0063]), wherein the restraining plate (4) includes plate body portions (4) that face with the cell stack (5) when viewed in a first direction orthogonal to a stacking direction of the cell stack (5, [0063]); and wherein the restraining plate (4) further includes plate fixing portions (4A) that are formed to be continue to and integrated with the plate body portion (4, [0082]), the plate fixing portions (4A) face with end members (3) disposed on both ends of the cell stack (5) in the stacking direction (FIG. 3, [0082]), and the plate fixing portions (4A) are fixed to the end members (3, [0082]); and a width of the plate body portion (4) in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction orthogonal to the stacking direction and the first direction (FIG. 3, [0082]).
Sekine (US 2015/0333304 A1) discloses a restraining member (133) that restrains a cell stack (100) in which a plurality of cells (101) are stacked (FIG. 2, [0030]), comprising a pair of restraining plates (133) having a plate-like shape (FIG. 2, [0030]), wherein the restraining plate (133) includes plate body portions that face with the cell stack (100) when viewed in a first direction orthogonal to a stacking direction of the cell stack (100, [0030]); and wherein the restraining plate (133) further includes plate fixing portions that are formed to be continue to and integrated with the plate body portion (FIG. 2, [0034]), the plate fixing portions face with end 
Aizawa (US 2018/0151859 A1) discloses a restraining member (5) that restrains a cell stack (3) in which a plurality of cells (2) are stacked (FIG. 1, [0027]), comprising a pair of restraining plates (5) having a plate-like shape (FIG. 1, [0027]), wherein the restraining plate (5) includes plate body portions that face with the cell stack (3) when viewed in a first direction orthogonal to a stacking direction of the cell stack (3, [0027]); and wherein the restraining plate (5) further includes plate fixing portions that are formed to be continue to and integrated with the plate body portion (FIG. 2, [0027]), the plate fixing portions face with end members (4) disposed on both ends of the cell stack (3) in the stacking direction (FIG. 2, [0027]), and the plate fixing portions are fixed to the end members (4, [0027]); and a width of the plate body portion in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction orthogonal to the stacking direction and the first direction (FIG. 2, [0027]).
Asai (US 2011/0206948 A1) discloses a restraining member (5) that restrains a cell stack (10) in which a plurality of cells (1) are stacked (FIG. 4, [0054]), comprising a pair of restraining plates (5) having a plate-like shape (FIG. 7 [0052]), wherein the restraining plate (5) includes plate body portions that face with the cell stack (10) when viewed in a first direction orthogonal to a stacking direction of the cell stack (10, [0052]); and wherein the restraining plate (5) further includes plate fixing portions that are formed to be continue to and integrated with the plate body portion (FIG. 7, [0054]), the plate fixing portions face with end members (4) disposed on both 
Tsuruta (JP 2017-016799 A) discloses a restraining member (400) that restrains a cell stack (1) in which a plurality of cells (100) are stacked (FIG. 2, [0032]), comprising a pair of restraining plates (400) having a plate-like shape (FIG. 2, [0032]), wherein the restraining plate (400) includes plate body portions (400) that face with the cell stack (1) when viewed in a first direction orthogonal to a stacking direction of the cell stack (1, [0032]); and wherein the restraining plate (400) further includes plate fixing portions (410) that are formed to be continue to and integrated with the plate body portion (400, [0040]), the plate fixing portions (410) face with end members (300) disposed on both ends of the cell stack (1) in the stacking direction (FIG. 2, [0032]), and the plate fixing portions (410) are fixed to the end members (300, [0032]); and a width of the plate body portion (400) in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction orthogonal to the stacking direction and the first direction (FIG. 2, [0032]).
Ebine (JP 2006-286547 A) discloses a restraining member (91) that restrains a cell stack (3) in which a plurality of cells (5) are stacked (FIG. 11, [0038]), comprising a pair of restraining plates (91) having a plate-like shape (FIG. 11, [0038]), wherein the restraining plate (91) includes plate body portions (91) that face with the cell stack (3) when viewed in a first direction orthogonal to a stacking direction of the cell stack (3, [0038]); and wherein the restraining plate (91) further includes plate fixing portions (97) that are formed to be continue to and integrated with the plate body portion (91, [0038]), the plate fixing portions (97) face with end members 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725